Exhibit 10.1
Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [ * ]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.
MAGNETRON SUBSCRIPTION AGREEMENT
This Agreement, entered into as of the date of the last signature to this
Agreement, with an effective date of May 1, 2009 (the “Effective Date”)
BETWEEN
TomoTherapy Incorporated having its principal place of business at 1240 Deming
Way, Madison, WI 53717, USA (hereinafter referred to as TOMO),
AND
E2V Inc whose main place of business is at 520 White Plains Road, Suite 450,
Tarrytown, NY 10591, USA (hereinafter referred to as E2V)
AND
E2V TECHNOLOGIES (UK) LIMITED having its principal place of business at 106
Waterhouse Lane, Chelmsford, CM1 2QU, UK (hereinafter referred to as E2V LTD).
E2V and E2V LTD hereinafter collectively referred to as E2V.
Each of the above may also be singularly referred to as the “Party” and
collectively as the “Parties”.
WHEREAS
E2V LTD manufactures inter alia magnetron Products (the Products) and supplies
these through E2V INC.
TOMO is an organisation that seeks to purchase from E2V quantities of the
Products for incorporation into and/or use with a medical device.
The Parties wish to work together with the intention of improving TOMO’s Hi•Art®
treatment system quality and reliability and intrinsically linked with this is
the performance and average life of the E2V Product. To this end the Parties
will work to their mutual benefit by undertaking improvement and enhancement
activities aimed at reducing service cost and improved reputation and system
sales for TOMO and reduced volumes of Products for E2V.

 

 



--------------------------------------------------------------------------------



 



NOW IT IS HEREBY AGREED AS FOLLOWS

1.  
DEFINITIONS

In this Agreement (unless the context otherwise requires) the following
expressions shall have the following meanings:

•  
Acceptance Test Procedure (ATP): A TOMO procedure where a Hi•Art® treatment
system is accepted by the clinical site and is commissioned.

•  
Actual Product Life: The actual life of a Product, defined in hours of
operation, if used under Typical Operating Conditions (as defined herein) in a
Hi•Art® treatment system under the MSP.

•  
Agreement: These terms and conditions, all appendices and other documentation
referenced hereunder.

•  
Average Product Life: Calculated from all Product failure data for the preceding
three months across the Subscription Pool.

•  
Field service engineer (FSE): Person from TOMO’s service and support group which
undertakes planned and unplanned maintenance and repair work on Hi•Art®
treatment systems.

•  
Intellectual Property Right: Any right derived from intellectual property such
as patents, petty patents, patent applications, registered and unregistered
design rights, copyright, trade secret and like protection.

•  
Leadership Team: A team of TOMO and E2V personnel responsible for managing the
relationship between TOMO and E2V which will comprise at a senior level of the
TOMO Director of Manufacturing and the E2V Business Unit General Manager.

•  
Magnetron Subscription Program (MSP): The program under which E2V supplies
Products to TOMO, governed by the terms and conditions herein, and more
specifically described in Exhibit A hereto.

•  
No Fault Found (NFF): A Product which is returned to E2V by TOMO and is found by
E2V to meet the agreed Specification. It is understood that the Specification
and the TOMO Initial Test are not the same and require further refinement to
achieve optimal alignment.

•  
NFF Pool: The pool of Products returned by TOMO from which E2V may find NFF
Product. The NFF Pool shall include Products returned from TOMO that have failed
TOMO’s Initial Tests but shall not include Products that have passed the TOMO
Initial Tests and are put into the usable pool by TOMO, such as those Products
returned from TOMO service stock.

•  
NFF Service Fee: A monthly fee for an assumed number of NFF occurrences to be
reviewed by the Parties on a regular basis. The Fee will be [ * ] (NFF base
cost) multiplied by the assumed number of monthly NFF occurrences. As of the
Effective Date, the assumed monthly number of NFFs is [ * ], resulting in a NFF
Service Fee of [ * ]. While the NFF base cost will remain constant for the term
of the Agreement, the assumed monthly number of NFFs may change.

•  
Product: [ * ] magnetron produced to the Specification.

 

 



--------------------------------------------------------------------------------



 



•  
Selling Price (SP): The selling price is the price paid by TOMO to purchase a
Product from E2V outside of the MSP. For the purposes of this Agreement and for
the term thereof, the SP is equal to the Transfer Price (defined herein).

•  
Specification: The most recently released version of the technical specification
relating to the Product, the current version being [ * ] attached at Exhibit B.

•  
Subscription Price: The price paid by TOMO per year for each subscription
System.

•  
Subscription Pool: The list of Hi•Art® treatment systems included in the MSP
identified by serial number. TOMO will also be able to provide general
geographic information regarding the Systems for statistical trending purposes
on an as needed basis.

•  
System: The TOMO Hi ·Art® treatment system into which the Product is to be
installed.

•  
TOMO Initial Tests: Tests of the Products performed by TOMO upon receipt of the
Products from E2V.

•  
Transfer Price (TXP): The price in which a Product is sold and supplied by E2V
to TOMO, and credited to TOMO by E2V, through the MSP.

•  
Typical Operating Conditions: The number of beam on time as hours defined by the
average indicated hours of [ * ] annual beam on hours per System as of the
Effective Date.

2.  
DURATION

This Agreement will commence on the Effective Date and will, subject to earlier
termination, continue for a period of 36 months (the ‘Initial Term’). The
Agreement may be renewed by written agreement required as a minimum six months
before expiry of the Initial Term between the Parties for a subsequent period
(the ‘Subsequent Terms’).

3.  
SCOPE OF SUPPLY FROM E2V

3.1  
Subject to the following price and delivery terms, E2V shall supply the Products
to TOMO in accordance with this Agreement at the prices specified in Exhibit E,
subject to the terms of the MSP at Exhibit A. TOMO commits to purchasing all of
its System manufacturing requirements for the Product from E2V as a sole source
for the duration of this Agreement.

3.2  
Upon the Effective Date TOMO will release blanket purchase orders to E2V against
which E2V will invoice TOMO for the Subscription Price for the Systems in the
Subscription Pool (updated monthly), and against which E2V will invoice and
credit TOMO for Products sent to TOMO to be used in the MSP and to replenish
TOMO stock (updated weekly). TOMO will also release another purchase order
against which the monthly NFF Service Fee shall be invoiced (updated as
necessary).

In addition TOMO may order Products outside of the MSP at the prevailing SP
under standard purchase order cover in order to build up or adjust service
inventory or for new product development work, it is however the intention of
the Parties that TOMO will place all Systems into the MSP. The Parties
understand that in order to adjust Product inventory levels from time to time,
TOMO may delay placing a System into the MSP.

 

 



--------------------------------------------------------------------------------



 



3.3  
Quantities, prices and delivery for Subsequent Terms will be subject to formal
amendment by E2V following discussion with TOMO.

3.4  
The terms and conditions of this Agreement shall prevail over and apply in
precedence of any other document, term or condition.

4.  
PRICE AND PAYMENT

4.1  
The total Subscription Price shall be established in US$ one business day after
the Effective Date for the Agreement, based on the GBP pricing specified in
Exhibit E, and be valid for twelve months at the current twelve month forward
rate as defined below.

4.2  
E2V will obtain a quotation from its bank, as specified below, to determine the
USD pricing for the first 12-month period. At the end of that 12-month period, a
further quote will be obtained for the next 12-month period and then again at
the end of that 12-month period for the final 12-month period.

The exchange rate used to determine the USD pricing for each 12-month period
will be the average of the forward rates for each month for the 12 months going
forward as quoted by E2V’s bank. E2V will submit this quotation to TOMO for
review and acceptance when received. TOMO will be obliged to notify acceptance
or rejection within 2 business days. In the event of rejection E2V will obtain
two additional quotes on the same basis from two of its other banks and will
submit these to TOMO. TOMO will then immediately notify E2V which of the rates
should be implemented for the purposes of establishing the Contract Price. E2V
agrees that all quotations will be obtained from major international financial
institutions or banks.

4.3  
E2V shall invoice TOMO. on the 1st of the month, for a monthly instalment of the
Subscription Price for each System in the Subscription Pool. New systems added
to the MSP will be invoiced at [ * ] of the Subscription Price for the month of
installation and at the full Subscription Price for every month thereafter. E2V
shall invoice TOMO for Products on the date of their despatch.

4.4  
Payment will be 45 days open account against invoice with a total credit line of
$2.5 Million across all products and services. The credit line will be evaluated
by the Parties as needs dictate.

4.5  
If TOMO defaults under the terms of this Agreement with E2V in payment on the
due date of any sum due to E2V, E2V may without liability postpone delivery,
without prejudice to any other right or remedy which E2V may have against TOMO
in respect of such default until such time that the payment is made. Should E2V
exercise its rights under this provision, E2V agrees to immediately proceed with
any postponed delivery upon receipt of payment by TOMO.

 

 



--------------------------------------------------------------------------------



 



5.  
DELIVERY

5.1  
Products shall be delivered FCA, Madison, WI (INCOTERMS 2000) for risk and title
transfer purposes. For the purposes of shipping costs, the Party shipping the
Product will be responsible for paying for such shipment unless otherwise
specified herein.

5.2  
Subject to the provisions of Section 6, in the event of a delay at the fault of
E2V in the delivery of any Product, E2V shall after expiration of a 45 (forty
five) day period of grace be liable to pay TOMO in settlement for the delay,
liquidated damages calculated at the rate of [ * ] to a maximum of [ * ]. E2V
shall make reasonable efforts to avoid delays, including the use of overtime and
capital expenditures to improve capacity bottlenecks. In the event of recurring
defaults by E2V on agreed delivery due dates, and the Parties, having used all
reasonable efforts and discussed in good faith, fail to agree a plan to rectify
this for future deliveries, then such recurring defaults may constitute default
of the Agreement by E2V.

5.3  
Risk and title in the Products shall transfer from E2V to TOMO in accordance
with the delivery term specified.

5.4  
TOMO shall inspect the Products upon delivery and may reject Products that do
not conform to the Specification provided that written notification of such
rejection is submitted to E2V. Products not notified as rejected within 45 days
from delivery shall be deemed to be accepted.

5.5  
Products will be tested before delivery for conformance to Specification.

5.6  
E2V shall not be responsible for the commissioning or installation of the
Product into any System.

5.7  
TOMO reserves a right at all times to conduct quality and regulatory system
audits of E2V for the purposes of assurance that the Products and the
manufacturing processes used to make them meet the quality and regulatory
standards necessary for the Products to be incorporated into or used with the
System. Such audits, if necessary, will be performed at mutually agreed-upon
times. E2V agree to have any necessary personnel present for any such audits and
agree to cooperate with TOMO in conducting any necessary audits. In the event
that issues arise as a result of these audits then the Parties will work
together to resolve these issues and will not use issues arising from the audit
as grounds for finding E2V in default of the Agreement unless such issues cannot
be resolved by the Parties and cause the Product to fail to meet the
Specification. In the event that any issues arise from the audit that cannot be
resolved and such issues make it such that continued use of the Product by TOMO
in the System would cause TOMO to fail to meet its regulatory and quality
obligations with respect to the System, then TOMO shall have the right to
terminate the Agreement, either in whole or in part, subject to paying the costs
for termination specified in Section 11.3 herein.

 

 



--------------------------------------------------------------------------------



 



6.  
FORCE MAJEURE

6.1  
Neither Party shall be liable for any delay or failure to perform its
obligations hereunder which may be due to circumstances beyond its reasonable
control and shall be entitled to such extension of time thereof as may be
reasonable in the circumstances. Such circumstances shall include but not be
limited to fire, flood, long term strikes, act of God and industrial action at
its plant or that or its subcontractor or supplier.

6.2  
The Party experiencing the Force Majeure circumstance shall notify the other
Party in writing as soon as possible on becoming aware of such events described
in Section 6.1 and consult with the other Party concerning the subsequent
treatment thereof.

7.  
WARRANTY

7.1  
Products under the MSP will be unwarranted and failures will be managed in
accordance with Product replacement under the MSP.

7.2  
Products purchased outside the MSP will be warranted by E2V against defects in
materials and workmanship, and failure to meet the Specification according to
E2V warranty term A50, in accordance with E2V’s standard conditions of warranty
leaflet attached hereto as Exhibit C.

7.3  
The Parties hereby acknowledge and agree that the performance and application of
the System shall be the sole responsibility of TOMO.

8.  
MODIFICATION TO SPECIFICATION

8.1  
E2V reserve the right to make minor modifications to the Products
specifications, designs or materials that do not affect form, fit and function
as E2V deem necessary. In the event that any modifications are made to the
Products, E2V shall notify TOMO prior to delivery of Products incorporating the
change so that TOMO may determine whether the changes may affect the quality of
the finished device.

8.2  
Any change to a Product that reaches the threshold within the E2V quality system
that it would require the Product to receive either a major or minor revision
increment shall be approved in writing by TOMO before implementation, E2V shall
provide thirty (30) days prior written notice of such changes in order to enable
TOMO to provide approval or rejection, or to ask for reasonable additional time
to complete any necessary testing and analysis with respect to the continued use
of the revised Product. TOMO will not unreasonably withhold approval. TOMO’s
failure to provide approval or rejection or to ask for reasonable additional
time for analysis of the impact of the proposed change within this period will
be deemed an acceptance of such changes.

8.3  
In the event that any Product is replaced with a new product or major revision,
such as a revision classified as a new product platform or one classified as a
next generation product, the Parties agree to work together in good faith to
reconcile this Agreement as necessary with such new product or revision. TOMO
will be given reasonable prior written notice of one hundred eighty (180) days
or such other time period as agreed upon by the Parties, of new products or
major Product revisions before implementation.

 

 



--------------------------------------------------------------------------------



 



8.4  
TOMO reserves the right to reject any changes to the Products proposed by E2V in
the event that such changes would not be backwards compatible with TOMO’s system
or if such changes would necessitate TOMO undertaking additional work in its
installed base. In this event E2V agrees to supply TOMO unchanged Product in
accordance with the blanket purchase order quantities

9.  
INTELLECTUAL PROPERTY RIGHTS AND INDEMNITY

9.1  
Intellectual Property Right to Product or parts thereof either existing or
emerging that are invented or conceived by E2V shall remain or become the
absolute property of E2V. Similarly, TOMO shall retain or obtain full title and
ownership in all Intellectual Property Rights either existing or emerging to the
System, and any TOMO confidential information, and any documents or other
materials provided to E2V for the purpose of supplying the Products to TOMO.

9.2  
E2V will indemnify and hold harmless TOMO against all reasonable defence costs
and for reasonable damages as finally determined by a court of competent
jurisdiction in any suit brought by a third party for infringement of any
Intellectual Property Right of the third party, including but not limited to
Letters Patent or Registered Design by the normal use or sale of the Product or
part thereof supplied by E2V to TOMO provided always that this indemnity shall
not apply to any infringement:

  a.  
which is due to E2V having followed a design furnished or given by TOMO or to
the use of the Product or part thereof in a manner or for a purpose not
specified or disclosed to E2V at the time of its delivery hereunder, or in a
country not specified or disclosed at the time of its delivery with respect to
any claims of infringement made under the intellectual property laws of that
country, or

  b.  
Which is due to the use of the Product or part thereof together with, or in
combination with, the System or any other article, material or apparatus not
provided by E2V,

and provided also that this indemnity is conditional on:

  a.  
TOMO giving to E2V the earliest possible notice in writing of any claim being
made or action being threatened or brought against TOMO,

  b.  
TOMO permitting E2V at its own expense to conduct any litigation that may ensue
and/or all negotiations for a settlement of a claim, and

  c.  
TOMO not making any statement or admission regarding the claim or action being
threatened other than factual statements as requested or required by a competent
authority.

 

 



--------------------------------------------------------------------------------



 



9.3  
Except as otherwise specified herein, the indemnity provision in Section 9.2 is
given in lieu of any or all liabilities which E2V might otherwise have in
relation to any infringement or alleged infringement of any patent or other
right. Should any E2V Product be found to infringe the Intellectual Property
Rights of a third party, E2V shall, at its discretion, either procure the right
for E2V and TOMO to continue to use such infringing Product(s), or shall offer
TOMO a non-infringing replacement product that meets TOMO’s technical
requirements and specifications. If E2V is unable to offer either of those
options, TOMO’s obligations under this Agreement with respect to such infringing
Product(s) are excused with no further obligation to E2V with respect to the
infringing Product(s).

10.  
TERMINATION

10.1  
Either Party may terminate the Agreement or any Purchase Order forthwith by
written notice in the event that:

  a.  
any provision of this Agreement allows for such termination, or

  b.  
the other Party has defaulted or failed to perform or observe any of the
provisions of the Agreement on its part to be performed or observed and shall,
if the breach be remediable, have failed to take reasonable steps to remedy such
breach within 90 (ninety) days of receipt of written notice requiring him to do
so, or

  c.  
The other Party shall become insolvent, or makes any arrangement with its
creditors, goes into liquidation whether voluntary or compulsory or shall have
appointed a receiver and/or manager in respect of part or the whole of its
assets except as part of a bona fide scheme of reconstruction or amalgamation,
or

  d.  
for convenience subject to prior written notice of six months (6 months) during
which period the Parties will either agree that the supply should revert to a
standard Product Supply Agreement or that a last time buy option for the
Products should be implemented during the notice period.

10.2  
The accrued rights of either Party shall not be affected by termination for
whatever cause.

11.  
CONSEQUENCES OF TERMINATION

11.1  
The Parties shall not be liable for indirect or consequential damages (such term
to include without prejudice to the generality of the foregoing, loss of profits
or third party claims) howsoever arising in the event of any default under the
Agreement or any Purchase Order.

11.2  
In the event of termination of the Agreement by TOMO as a result of breach or
default by E2V pursuant to clause 10, E2V’s liability shall be limited to TOMO’s
reasonable excess reprocurement costs incurred in securing an alternative
Product supplier capped to an aggregate liability payment for any and all
defaults under this Agreement, of the amount equal to the Total Subscription
Price of the three months preceding the date of Termination for default. This
shall be in full and final settlement of E2V’s liability in termination for
default. Excess reprocurement costs shall include, but are not limited to, NRE
costs, supplier qualification activities and costs related thereto, and
expediting fees. In the event that E2V terminates the Agreement for convenience
for the purposes of terminating the relationship with TOMO, TOMO shall also be
entitled to recover payment from E2V for excess reprocurement costs as specified
herein.

 

 



--------------------------------------------------------------------------------



 



11.3.  
In the event of termination of the Agreement by E2V as a result of breach by
TOMO pursuant to clause 10, E2V shall be entitled to recover payment from TOMO
for all Products delivered and included in the Subscription Price prior to
termination according to Section 11.4 herein and at the request of E2V,
reasonable payment for any work in progress under this Agreement, and for third
party financial commitments entered into in reliance upon this Agreement such
third party financial commitment and work in progress recovery limited to the
Total Subscription Price of the three months preceding the date of Termination
for default. In addition to 11.4, this shall be in full and final settlement of
TOMO’s liability in termination for default. In the event that TOMO terminates
the Agreement for convenience for the purposes of terminating the relationship
with E2V, E2V shall also be entitled to recover payment from TOMO for all
Products delivered and reasonable work in progress in addition to the payments
provided in Section 11.4.

11.4.  
Upon termination or upon expiration of this Agreement in any event, or in the
event that any System is withdrawn from the Subscription Pool, TOMO shall pay to
E2V a reconciliation account. This reconciliation recognises that the Products
within the MSP will in the event of termination or withdrawal have the balance
of Average Product Life. Accordingly the Parties will determine this balance for
each Product and attribute a proportionate value to this payable by TOMO to E2V
payable in equal monthly instalments over a twelve month period following
termination. Alternatively, TOMO may, at TOMO’s sole discretion, pay the
reconciliation amount to E2V in a lump sum payment upon termination. The
reconciliation account shall be calculated as follows:

  •  
Average Product Life (in years) divided by two multiplied by the Subscription
Pool multiplied by the Subscription Price.

  •  
In addition some Products will have a balance of warranty based on the standard
warranted life of A50.

12.  
NON ASSIGNMENT

The Parties may not assign or purport to assign any or all of its rights or
obligations hereunder without the prior written consent of the other Party,
except in the instance of a change in control or sale of substantially all the
assets of a Party. Where such consent is requested, the Parties agree that such
consent shall not be unreasonably withheld. In the instance of an assignment by
one Party due to a change in control or sale of substantially all the assets of
that Party, the assigning Party agrees that the new assignee shall be bound by
all of the rights and obligations of the assigning Party under the terms of this
Agreement, and further that the assigning Party shall give the other Party no
less than ninety (90) days prior written notice of such assignment.

 

 



--------------------------------------------------------------------------------



 



13.  
NEGATION OF WAIVER

Failure of either Party at any time to enforce any of the provisions of the
Agreement shall not be construed as a waiver by such Party of any such
provisions neither shall such failure in any way affect the validity of the
Agreement or any part thereof.

14.  
PRIOR AGREEMENTS, REPRESENTATIONS, STATEMENTS

The Parties hereto agree that the terms set out herein shall supersede all prior
representations, agreements, statements and understandings whether oral or in
writing relevant to the Agreement.

15.  
SURVIVORSHIP

In the event that any portion of the Agreement is determined by a cognizant
authority to be illegal and/or invalid, the remaining portion of the document
shall remain in effect provided the intent of the Parties is not substantially
changed; the illegal or invalid provision to be replaced by a mutually agreed
legal and valid provision, if necessary to continue the operability of the
Agreement.

16.  
AMENDMENTS

The terms of the Agreement may only be amended following the written consent of
the Parties.

17.  
NOTICES

Any notices to be given pursuant to the Agreement shall be in writing and shall
be deemed to have been validly served:

a.  
15 (fifteen) days from the time of posting if sent by prepaid registered or
recorded delivery airmail post to the party to be served at its above mentioned
address or such other address as it may from time to time have communicated to
the other as its address for service, or

b.  
At the time of completion of the transmission if sent by telefax during the
normal business hours of the party to be served (or on the next following
business day of such party if not sent during such business hours) provided
always that in the case of service of notice by telefax a further copy of such
notice shall promptly have been sent by post in the aforesaid manner to the
party to be served.

18.  
HEADINGS

The clause headings hereof are for reference purposes only and shall not affect
the construction of the Agreement.

19.  
CONFIDENTIALITY

The Parties acknowledge that the Agreement is confidential and undertake not to
disclose its contents to any third party without the express permission of the
other Party. The Confidentiality Agreement entered into by the Parties as of
July 27, 2006 shall remain in full force and effect for the duration of this
Agreement, and shall remain in effect for two years after the expiration or
termination of this Agreement.

 

 



--------------------------------------------------------------------------------



 



20  
ACCESS AND VERIFICATION

The Parties recognise the mutual dependency that each will place on the
information provided from the other and accordingly commit to provide and allow
access to all necessary documents and information to support the smooth
operation of this Agreement, excluding cost disclosure which is not required
under this clause. Further the Parties will disclose all sources of data
provided and will submit to any reasonable request for verification, access to
or audit of said source data and information as available.

21.  
ESCALATION PROCESS AND DISPUTE SETTLEMENT

The Parties will review the operation of the Agreement both through the
bi-weekly engineering meetings and the Leadership Team meetings.
A specific trigger review meeting will be held twelve (12) months after the
Effective Date between the Leadership Team to status the operation of the
Agreement and focus the Parties on assessing the successful operation of the
Agreement. An output of this review meeting will be an agreement to implement
any agreed changes necessary to enhance or modify the Agreement in order to
better achieve the WHEREAS objectives.
In the event that the Parties are in formal written notified dispute regarding
any aspect of the Agreement then the Parties will submit to an internal
escalation process before implementing any formal legal proceedings. This
escalation process will be by referral to the Leadership Team for resolution. If
this cannot be achieved to the Parties mutual satisfaction within 15 working
days then the dispute will be referred to the next level of appropriate
directorship within each of the Parties for resolution. If this cannot be
achieved to the Parties mutual satisfaction within 10 working days then the
dispute will be referred to arbitration.

22.  
LAW AND ARBITRATION

This agreement shall be governed by and the rights and obligations of the
Parties shall be construed in all respects in accordance with the laws of the
State of New York, USA, excluding its conflicts of laws provisions. Any
controversy, dispute or claim arising out of or relating to this agreement shall
be finally determined by arbitration under the international arbitration rules
of the American Arbitration Association. The number of arbitrators shall be
three. The place of arbitration shall be New York, New York. The language of the
arbitration shall be English. The arbitrators shall not be empowered to award
punitive or exemplary damages.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS THEREOF the parties hereto have caused this Agreement to be signed by
their duly authorised representatives.

             
Signed for and on behalf of
E2V TECHNOLOGIES (UK) LIMITED
      Signed for and on behalf of
TOMOTHERAPY INCORPORATED    
 
           
/s/ C. Parmenter
 
Name: C. Parmenter
Position: Manager of Commercial
Date: April 24, 2009
      /s/ Stephen C. Hathaway
 
Name: Stephen C. Hathaway
Position: Chief Financial Officer
Date: April 22, 2009    
 
           
Signed for and on behalf of E2V
           
 
           
/s/ Robert E. Calabrese
 
Name: Robert E. Calabrese
Position: Sr. VP Sales America’s
Date: 4-23-09
           

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
MAGNETRON SUBSCRIPTION PROGRAM (MSP)

I.  
MSP Processes

  A.  
PROCEDURES

The Procedures used to manage the activities outlined in this section shall be
managed through the work groups and through the steering teams via the agreed
MSP Policies and Processes document, not attached hereto but known by the
Parties, which will be subject to revision control and maintained by TOMO, which
may be amended from time to time upon agreement by the Parties. It is the spirit
of this agreement that both parties will work to achieve the most effective, low
cost solution to administrative issues. It is anticipated that the processes
will evolve over time with experience and to accommodate external events that
might affect the program.

  B.  
SERVICE FEES: THE MONTHLY SUBSCRIPTION BLANKET ORDER FOR MSP SITES AND THE
MONTHLY NFF CHARGE

  1.  
At start-up an allowance will be made for TOMO-owned Products currently in use.
These Products currently have an estimated average remaining life of [ * ].
Therefore, Systems containing Product already purchased by TOMO will be credited
for an average remaining Product life over the first year of the program in the
form of a discount of [ * ]% to the first year’s Subscription Price, deducted
monthly. After the first year under the MSP, this discount will lapse and revert
to non discounted Subscription Price with effect from the thirteenth month of
the Agreement.

  2.  
New Systems added to the MSP list (increasing the baseline) chargeable at the
prevailing per System Subscription Prices. New systems shall assume to ATP on
the 15th of the month in which the ATP occurs and thus shall be discounted [ * ]
for the ATP month. The controlling document will be the MSP Systems list
provided by TOMO and reviewed each month.

  3.  
The monthly NFF Service Fee shall be charged against a separate purchase order.
This shall be for an assumed number of NFF devices, the basis at Effective Date
shall be [ * ] NFF per month at [ * ] per NFF. This will be reviewed on a
regular basis to take account of actual NFF during previous period, and may be
rebased by agreement of the Parties if the actual NFF changes substantially. It
is understood that both parties shall work together to reduce or eliminate NFF
Product and subsequently the NFF fee.

 

 



--------------------------------------------------------------------------------



 



  C.  
ORDERING PRODUCTS

An inventory of Products is maintained internally for testing and disposition.
This supply of Products is replenished weekly from orders placed to E2V.
Products are not considered part of the MSP program until they are tested (TOMO
Initial Tests) and dispositioned.
In general, Product demand is created when

  1)  
new sites ATP;
    2)  
when service Products fail,
    3)  
or when Products are needed for to supply Product Development, to increase Tomo
stock, or to replenish Product consumption from non-MSP sites

Under the MSP program weekly orders will be placed to E2V to fill all needs for
the week against specific Purchase Orders.
Unless changed by the Parties;

  •  
The order for MANUFACTURING (ATP) and SERVICE Products is created and managed
from tube test results data and made available to E2V on a weekly basis. In both
cases purchases are offset by full tube credits when the Products are issued to
an MSP site. In the case of SERVICE Products the debit/credit transaction will
always be simultaneous. Any instances of outstanding credit or debit on the
SERVICE Products will be resolved by the Parties immediately.

  •  
It is understood that every tube released and assigned to MANUFACTURING will be
offset by a corresponding credit when the system that the Product is assigned to
reaches ATP. At this time the ATP site will be added to the MSP site list as a
new system.

  •  
Products released to replace SERVICE failure shall be determined from failure
data provided by Tomo on a weekly basis. It is understood that once E2V sends a
SERVICE Product it will send a corresponding invoice immediately for the new
Product along with an offsetting credit for the new TOMO Product installed into
the system. The Order for SERVICE failure replacement shall always be
immediately netted to zero and no net debit or credit should ever be created by
this order.

  •  
Non-MSP orders shall be made by separate discrete orders. It is understood that
non-MSP sites such as Distributors may draw Products from any Tomo Inventory and
that Tomo will replenish these Products with Non-MSP orders. Serial number
tracking will not be available for Distributor Products, but quantities will be
known and shared upon request.

  D.  
CHANGES TO TOMO INVENTORY

  •  
Increases to TOMO Inventory

  •  
TOMO may place non-MSP orders to increase net TOMO Inventory (beyond orders to
replenish other Non-MSP needs)

  •  
Decreases to TOMO Inventory

 

 



--------------------------------------------------------------------------------



 



  •  
Should TOMO elect to reduce inventory this may be accomplished as follows;

  •  
By fully consuming an ATP Product rather than returning it for full credit (and
thereby delaying the addition of the site to the MSP program until the end of
the initial Product life)

  •  
By not replenishing Products taken by non-MSP sites

  •  
TOMO will not reduce or increase TOMO Inventory through the MANUFACTURING
(ATP) or SERVICE orders, as these orders involve net debit/credit offsets.

  E.  
DISPOSITION OF RETURNED SERVICE FAILURES

Products over [ * ] hours shall be destroyed and scrapped unless specifically
requested for testing by E2V. Products with over [ * ] hours use and less than [
* ] hours shall be held for a reasonable period of time, during which e2v may
request up to [ * ]% of Products to be returned for testing, those not returned
shall be destroyed and scrapped.

  F.  
OPERATIONAL MATTERS

  1.  
When a Product is to be returned to E2V for any reason, TOMO will ensure that
the Product is clearly identified as a Product which is part of the MSP or
otherwise.

  2.  
No Fault Found Products Returned to E2V applies only to new Products receiving
acceptance gantry testing (i.e., TOMO Initial Tests) at the TOMO factory.
Service failures may be tested for data purposes but shall not be considered NFF
for any commercial purpose. It is expected that both parties shall work together
to eliminate NFF results and related fees.

  G.  
TRAINING

If E2V deems appropriate, then E2V will provide training in Product knowledge
for TOMO personnel, including FSEs. TOMO’s permission for such activity will not
be unreasonably withheld.

  H.  
USAGE

Should it be recognised by either TOMO or E2V that a particular System is
returning Products on a more frequent than average quantity on a regular basis
then the Parties will work together to investigate the cause of the returns,
determine mechanisms to reduce these and implement these in the System, this may
include but is not limited to System maintenance, changes in the operating
environment and System user training.

 

 



--------------------------------------------------------------------------------



 



  I.  
CHANGES TO THE PRODUCT

It is the intention of the parties to work together in a collaborative manner to
improve the life performance of the Products and as a result, the reliability of
the TOMO System. Within this collaborative approach E2V will undertake
enhancement programmes, within the scope of the agreed MSP Subscription Price,
that are for the purpose of extending the life of the Product. However it is
also the intention of the Parties, from time to time, to agree to allocate
resources to investigate specific areas of Product performance.
Any such investigative engineering work will be managed and agreed through
bi-weekly engineering meetings and the Leadership Team who will oversee and
approve any additional engineering work. E2V agrees that it will not undertake
any such work without first informing TOMO as to whether the work is within the
scope of the agreed MSP Price and if such work is not within the scope, E2V will
not undertake such work without first providing TOMO with a project timeline,
including deadlines for deliverables, and the NRE costs for the work, nor will
E2V proceed with the work without written authorization from TOMO.
If, at the bi-weekly engineering meeting, it is agreed by E2V to undertake an
investigation into a specific area of performance (excluding performance issues
relating to the quality of the Products in their current state, which are
included in the agreed MSP price), the parameters, outputs, resource level,
timescale and if necessary, additional funding will be agreed by the Parties and
minuted prior to the commencement of the investigation. Such investigative
effort will also have the written approval of the Leadership Team before being
undertaken.
Any investigative effort carried-out will be prioritized on a case-by-case basis
provided this effort does not negatively impact or delay other magnetron-related
projects and priorities that are within the scope of the agreed MSP Subscription
Price.

  1.  
Agreed Enhancement Projects:
       
Taking account of the above intentions, the Parties agree that TOMO will
undertake an enhancement project relating to [ * ]. Subject to completion of
this programme of work and achievement of performance enhancement objectives, to
be agreed, and following in field evidencing of this programme and achievement
of objectives, then E2V will make a proportionate pro rata reduction in the
Subscription Price for each Subscription Product incorporating the [ *
]enhancement(s).
    2.  
The Parties understand that changes to the System may impact the Product. The
Parties therefore commit through the bi-weekly engineering meetings, to fully
communicate and disclose any changes to the System or its components that may
impact the performance of the magnetron. Subject to clause 8 E2V and TOMO will
agree all changes to the Product prior to incorporation. All improvements to the
Product will be at E2V’s sole discretion.

  J.  
IMPACT OF CHANGES TO TYPICAL OPERATING CONDITIONS

The Parties recognize that certain projects or changes to the System may result
in a change in the Typical Operating Conditions of the System from the [ * ]
hour average beam on hours that is typical as of the Effective Date of the MSP.
The Parties further recognize that a significant change in Typical Operating
Conditions across the base of installed Systems could impact overall Product
consumption in a manner not anticipated at the time of execution of the MSP.

 

 



--------------------------------------------------------------------------------



 



The Parties thereby agree that should the Typical Operating Conditions of the
Systems (meaning the average Typical Operating Conditions of all of the Systems
in the MSP) change in either direction by 10% then E2V reserves the right to
adjust the Subscription Price accordingly by a proportionate amount unless TOMO
can present reasonable evidence that the change in the Typical Operating
Conditions has not affected the overall Product consumption rate.
In the instance of a change to some identifiable sub-group of the Systems under
the MSP, such as for example the addition of TomoDirect™, then the above
adjustments in the Subscription Price will be implemented in the identifiable
sub-group only.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Specification
[ * ]

 

 



--------------------------------------------------------------------------------



 



Exhibit C
Standard Conditions of Warranty for e2v Products
(E2V LOGO) [c84446c8444601.gif]
The following Standard Conditions of Warranty are issued in conjunction with e2v
General Terms and Conditions of Sale for the Purchaser’s benefit and contain
important information relating to the Warranty in respect of the Product and a
Return Procedure. Please read this carefully.

1.  
CONDITION

Except where otherwise agreed in writing, the Product shall be subject to the
following conditions of warranty.
Each Product for which a warranty is offered is guaranteed against defects in
workmanship and materials and designed to perform to its specification when
operated in accordance with e2v’s instructions. The warranty applicable to each
Product is defined in a warranty code contained in e2v’s written quotation and
confirmed on e2v’s written order acknowledgement.
A warranty code is comprised of a letter and one or two groups of numbers.
The letter gives the total warranty period commencing from the date of despatch
of the Product from e2v, subject to the group or groups of numbers.

A  
indicates 2 years.
  B  
indicates 18 months.
  C  
indicates that the number following gives the warranty period in months.
  E  
indicates 1 year.
  G  
indicates 3 years.
  H  
indicates 4 years.
  J  
indicates that the number following gives the warranty period in months.

Where the letter is followed by two groups of numbers (e.g. A100/1000):

a.  
the first group (e.g. A100/1000) gives the filament or high tension (HT) life in
hours within which the Product may, at e2v’s sole option, be repaired or
replaced free of charge or credited in full; except for J terms, which gives
this period in months.
  b.  
the second group (e.g. A100/1000) gives the total warranted number of filament
or HT life in hours; except for J terms, which gives this period in months. For
a Product failing with a filament or HT life in excess of the hours specified by
the first group of numbers (100) but less than the total number of hours/months
given by the second group (1000), repairs, replacements or credit will be given
on a pro-rata basis, determined by the ratio of the unused portion of the total
warranted hours to the second group of numbers, provided that the period
indicated by the letter (A = 2 years) has not expired.

Where the letter is preceded by a number (e.g. 6C24), this indicates an agreed
shelf life before use. Therefore, the warranty period begins as soon as the
product is used, or at latest, six months after delivery of the product by e2v.
Where the letter is followed by one group of numbers (e.g. C12), this gives the
total warranted period either in months for ‘C’ terms or in filament or HT hours
for other terms during which, at e2v’s sole option, the Product will be
repaired, or full replacement or credit will be given.
In the unlikely event that a quotation or acknowledgement does not contain a
warranty coding for your specific Product, or in the event that you require
clarification of a warranty coding, please contact the appropriate e2v Sales
Department Personnel.

2.  
CLAIMS

2.1  
Damage in Transit

a.  
Each Product is inspected by e2v prior to despatch and should be examined by the
Purchaser immediately on receipt.
  b.  
The carton or packing crate should be examined for signs of damage and the
Carrier’s note endorsed accordingly. If inspection is not possible at this stage
the item should be signed for as “unexamined”. The Product must then be unpacked
with minimum delay and, after inspection for damage to its glasswork or internal
structure, an electrical test applied. Where a static test is impracticable, a
functional test in its intended equipment is recommended.
  c.  
Where damage in transit is suspected, the original packing materials should be
retained to return the product. If the Product has been damaged in transit, and
if e2v has arranged the insurance cover on behalf of the Purchaser, the
Purchaser should, within 7 days of receipt of the Product, either (a) inform the
nearest Lloyds Representative, or (b) notify e2v, who will file an insurance
claim. If insurance has been arranged by the Purchaser, then the Purchaser
should deal with this in his usual way.

2.2  
Conditions of Warranty

This warranty is valid only if the following conditions are met:

a.  
The Product has been supplied directly by e2v or via a distributor,
representative or other selling medium authorised by e2v.
  b.  
The Product has been operated within its specification and in accordance with
e2v instructions.
  c.  
The Product has not been subjected to any accident, abuse, alteration, misuse or
neglect in storage, transportation, handling or use.
  d.  
The return procedure specified in Paragraph 3 below is followed.
  e.  
The decision of e2v on the cause of failure and on the value and form of any
applicable allowances is accepted by the Purchaser.
  f.  
Right of access to equipment for the purpose of checking operating conditions is
granted to any representative of e2v where e2v may so require.
  g.  
e2v is notified within 30 days of the Product failure.
  h.  
The Product is withdrawn from service as soon as possible after the alleged
failure has occurred.

2.3  
Limitation of Liability

Unless expressly stated in a separate written agreement between e2v and the
Purchaser, this warranty defines fully the extent of e2v’s liability for the
Product and shall be in lieu of any warranty condition or liability express or
implied by law or otherwise, including warranties of merchantability and fitness
for a particular purpose which are hereby expressly excluded. The sole
obligation of e2v under this warranty is to carry out repairs, supply
replacement Products or give credit as specified herein. In no event shall e2v
be liable for consequential damage howsoever arising. In the event of any
conflict between the original English version and the French and German or other
translations of this document, the English version shall prevail.

      ã e2v technologies plc and subsidiaries 2006, 2008   11555A-6, page 1

 

 



--------------------------------------------------------------------------------



 



3.  
RETURN PROCEDURE

The return procedure specified below must be followed if returning a product
under warranty:

3.1  
A Product Service Report Form, which is despatched with the product, must be
completed giving all information requested and noting, in particular, any
unusual occurrences before or at the time of failure. The Form must be returned
with the returned product.
  3.2  
The returned product should be packed in the same manner as originally,
preferably by use of the same packaging materials. If the purchaser cannot
provide suitable packing it can be provided at the purchaser’s expense.
  3.3  
The returned product must be insured and carriage paid by the Purchaser, and e2v
accepts no responsibility for loss of, or damage to, a returned product during
transit.
  3.4  
If repair or replacement is offered, the Purchaser will be notified in writing
and the product will be despatched, carriage and insurance paid, to destinations
within the United Kingdom or to a suitable United Kingdom port of embarkation in
the case of overseas Purchasers.
  3.5  
Where credit is offered in settlement of a claim such credit shall, in all
cases, unless otherwise agreed, be based on the FCA (UK Port or Airport)
INCOTERMS 2000 selling price of the product for overseas Purchasers, or on the
net delivered price for Purchasers within the United Kingdom. If the returned
Product is not defective and is still serviceable, it will be returned at the
Purchaser’s expense.
  3.6  
It may be necessary for an inoperative product to be dismantled by e2v to
determine the cause of failure and permission for this to be done is granted
automatically by the Purchaser in returning the Product. An inoperative product
will only be returned to the Purchaser at his expense if no repair, credit or
replacement can be allowed. Where credit or replacement is allowed, the returned
Product shall become the property of e2v.

4.  
RE-WARRANTY

Products that have been repaired or replaced under warranty will be re-warranted
to the end of the original period of warranty of the repaired or replaced
product or for three months, whichever is longer. The expiry of the original
period of warranty for the purposes of re-warranty will be extended to take
account of the duration of the interruption of use as a result of the failure
under warranty.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
TOMO Subscription Database
[ * ]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Pricing
Pricing for the MSP
Subject to the provisions of the Agreement, including all Exhibits thereto,
which provide for mechanisms to adjust the pricing scheme of the MSP, the
pricing shall be as follows:
[ * ]

 

 